ON APPLICATION FOR REHEARING
No. 565. Decided March 15, 1940.
BY THE COURT:
We have before us application for rehearing presented by counsel for appellee.
The original opinion is dated February 5, 1940, and the application March 5, 1940. It therefore appears that the application for rehearing is not filed within the time prescribed under Rule X of the General Rules of Practice adopted by the Court of Appeals of Ohio.
This rule provides that the application must be made within ten days after the decision was announced. Except in special cases, we follow this rule strictly. However, we have examined the specifications set forth in the application and find nothing therein that demands a rehearing. The record does not support appellee’s claims on the facts.
The text of the application indicates to us that counsel have failed to understand the import of our decision. We would therefore recommend a rereading of our original opinion, which we think will answer all questions presented through the application.
The application for rehearing is overruled.
HORNBECK, PJ, GEIGER & BARNES, JJ., concur.